ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
If we properly understand the appellant’s motion for rehearing, it is based upon the claim that the trial court declined to require the court reporter to furnish the appellant with a statement of facts even though he was unable to pay therefor. To entitle the appellant to a statement of facts without cost, he must make the affidavit provided for in the statute. Art. 760, subd. 6, C. C. P. The record must show that the affidavit was filed and called to the attention of the trial court. See Tex. Jur., Vol. 4, p. 415, sec. 283. In the present instance, the record fails to show that the affidavit was ever brought to the attention of the trial court.
In the absence of the statement of facts and bills of exception, nothing is presented for review.
The motion for rehearing is therefore overruled.

Overruled.